UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7505



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WENDELL L. EASLEY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-93-63, CA-97-503-R)


Submitted:   July 14, 1998                 Decided:   August 4, 1998


Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wendell L. Easley, Appellant Pro Se. Donald Ray Wolthuis, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal from the district court’s orders de-

nying his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998), and denying his motions for reconsideration. We have re-

viewed the record and the district court’s opinion and orders and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. United States v. Easley, Nos. CR-93-63; CA-97-503-R

(July 18, Aug. 27, & Oct. 1, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2